        Case 2:21-cv-02028 Document 1 Filed 03/05/21 Page 1 of 12 Page ID #:1




1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    VICTOR A. RODGERS
     California Bar No. 101281
6    Assistant United States Attorney
     Asset Forfeiture Section
7         Federal Courthouse, 14th Floor
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-2569
9         Facsimile: (213) 894-0142
          E-mail: Victor.Rodgers@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA
12                       UNITED STATES DISTRICT COURT
13                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                              WESTERN DIVISION
15   UNITED STATES OF AMERICA, )     Case No. 2:21-CV-02028
                               )
16            Plaintiff,       )     COMPLAINT FOR FORFEITURE
                               )
17               v.            )     18 U.S.C. §§ 981(a)(1)(A) and (C)
                               )     and 984
18   $763,533.53 SEIZED FROM   )
     ONE BANK OF AMERICA       )     [HSI]
19   ACCOUNT,                  )
                               )
20             Defendant.      )
                               )
21
          Plaintiff United States of America brings this claim
22
     against defendant $763,533.53 Seized From One Bank Of America
23
     Account, and alleges as follows:
24
                             JURISDICTION AND VENUE
25
          1.   The government brings this in rem forfeiture action
26
     pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (C) and 984.
27
28
        Case 2:21-cv-02028 Document 1 Filed 03/05/21 Page 2 of 12 Page ID #:2



1         2.    This Court has jurisdiction over the matter under 28
2    U.S.C. §§ 1345 and 1355.
3         3.    Venue lies in this district pursuant to 28 U.S.C.
4    § 1395.
5                             PERSONS AND ENTITIES
6         4.    The plaintiff in this action is the United States of
7    America.
8         5.    The defendant in this action is $763,533.53 Seized
9    From One Bank Of America Account (the “defendant bank funds”)
10   seized pursuant to a federal seizure warrant on or about
11   September 3, 2020 at Bank of America, 5101 East 2nd Street, Long
12   Beach, California from an account at Bank of America in the name
13   of Big Wheel Towing, Inc. with the last four digits ending in
14   1408 and over which Raghi Khajemtourian has signature authority
15   (the “BofA 1408 Account”).
16        6.    The defendant bank funds are currently in the custody
17   of the United States Customs and Border Protection, Department
18   of Homeland Security in this District, where they will remain
19   subject to this Court’s jurisdiction during the pendency of this
20   action.
21        7.    The interests of Big Wheel Towing, Inc., Raghi
22   Khajemtourian and Bank of America may be adversely affected by
23   these proceedings.
24                            BASIS FOR FORFEITURE
25   Summary Of Raghi Khajemtourian’s Fraud Scheme
26        8.    In or about July 2020, Raghi Khajemtourian
27   (“Khajemtourian”) submitted a loan application to Bank of
28   America, on behalf of his company Big Wheel Towing, Inc.,

                                         2
        Case 2:21-cv-02028 Document 1 Filed 03/05/21 Page 3 of 12 Page ID #:3



1    through the Paycheck Protection Program established by the
2    Coronavirus Aid, Relief, and Economic Security Act.          As a result
3    of Bank of America’s approval of the loan, Bank of America wired
4    a total of $756,515.00 in Paycheck Protection Program loan
5    proceeds into the BofA 1408 Account.        In the loan application
6    for the funds that resulted in Bank of America funding the loan,
7    Khajemtourian made a series of false representations about Big
8    Wheel Towing, Inc. and himself, including about the wages paid
9    to Big Wheel Towing, Inc. employees who would be retained if the
10   loan were provided (claiming Big Wheel Towing, Inc. had paid
11   over $3.6 million in wages to 25 employees in 2019 when, in
12   fact, the company paid no wages because the company’s sole
13   employee was Khajemtourian) and Khajemtourian’s lack of any
14   felony convictions (when in fact Khajemtourian had a 2019 felony
15   identity theft conviction and multiple other convictions and
16   arrests).
17   Description Of The Paycheck Protection Program
18        9.     The Coronavirus Aid, Relief, and Economic Security
19   Act, which is also known as the CARES Act, is a federal law
20   enacted around March 2020 and designed to provide emergency
21   financial assistance to the millions of Americans who are
22   suffering the economic effects caused by the COVID-19 pandemic.
23   One source of relief provided by the CARES Act was the
24   authorization of up to $349 billion in forgivable loans to small
25   businesses for job retention and certain other expenses, through
26   a program referred to as the Paycheck Protection Program
27   (“PPP”).    Around April 2020, Congress authorized over $300
28   billion in additional PPP funding.

                                         3
        Case 2:21-cv-02028 Document 1 Filed 03/05/21 Page 4 of 12 Page ID #:4



1         10.   In order to obtain a PPP loan, a qualifying business
2    must submit a PPP loan application, which is signed by an
3    authorized representative of the business.         The PPP loan
4    application requires the business, through its authorized
5    representative, to acknowledge the Program rules and make
6    certain affirmative certifications in order to be eligible to
7    obtain the PPP loan.     One such certification requires the
8    applicant, through its authorized representative, to affirm
9    that:
10        [t]he [PPP loan] funds will be used to retain workers
11        and maintain payroll or make mortgage payments, lease
12        payments, and utility payments; I understand that if
13        the funds are used for unauthorized purposes, the
14        federal government may pursue criminal fraud charges.
15        11.   In addition, the business, through its authorized
16   representative, must state, among other things, the company’s
17   number of employees and average monthly payroll expenses, and
18   provide documentation showing the company’s payroll expenses.
19   The employee and payroll expense numbers are used to calculate
20   the amount of money the business is eligible to receive under
21   the PPP.
22        12.   In the first instance, the company’s PPP loan
23   application is received and processed by a participating
24   financial institution, and then the application is transmitted
25   to the Small Business Administration (“SBA”) for further review
26   and assessment of the applicant’s eligibility.         If a PPP loan
27   application is approved, the participating financial institution
28   funds the PPP loan using the financial institution’s own monies.
                                         4
        Case 2:21-cv-02028 Document 1 Filed 03/05/21 Page 5 of 12 Page ID #:5



1         13.   PPP loan proceeds must be used by the business on
2    certain permissible expenses, namely payroll costs, interest on
3    mortgages, rent and utilities.      The PPP allows the interest and
4    principal on the PPP loan to be entirely forgiven if the
5    business spends the loan proceeds on these expense items within
6    a designated period of time (usually eight weeks of receiving
7    the proceeds) and uses at least 75% of the PPP loan proceeds on
8    payroll expenses.
9    Khajemtourian’s Submission Of A Loan Application Seeking A PPP
10   Loan For His Company Big Wheel Towing, Inc.
11        14.   In or around July 2020, Khajemtourian submitted, on
12   behalf of Big Wheel Towing, Inc., an application for a PPP loan
13   to Bank of America, which as a result of the submission was
14   received by the SBA.     Khajemtourian’s loan application contained
15   the information set forth below.
16        15.   Khajemtourian’s PPP loan application on behalf of Big
17   Wheel Towing, Inc. provided that Big Wheel Towing, Inc. was a
18   towing company that employed 25 employees with combined yearly
19   salaries totaling $3,631,275.      Moreover, Khajemtourian provided,
20   as part of the loan application and as proof of Big Wheel
21   Towing, Inc.’s payroll expenses, an Internal Revenue Service
22   (“IRS”) Form 940-Employer's Annual Federal Unemployment (FUTA)
23   dated January 15, 2020 and an IRS Form 941-Employer’s Quarterly
24   Federal Tax dated January 15, 2020, purporting to show
25   $3,631,275 in wages and payroll taxes for Big Wheel Towing, Inc.
26   for tax year 2019.    In addition and as part of the loan
27   application, Khajemtourian certified that Big Wheel Towing, Inc.
28   spent $326,641 in monthly salaries and “had employees for whom
                                         5
        Case 2:21-cv-02028 Document 1 Filed 03/05/21 Page 6 of 12 Page ID #:6



1    the applicant paid salaries and payroll taxes or paid
2    independent contractors.”     However, the statements in
3    Khajemtourian’s PPP loan application were false.
4         16.   In fact, according to California Secretary of State
5    records, Big Wheel Towing, Inc. was incorporated in March 2018
6    (hardly enough time to have ramped up operations to the level of
7    paying over $3.6 million in wages) and is currently suspended.
8    In addition, information from the Department of Transportation –
9    Office of Inspector General reflects that Khajemtourian is the
10   company’s owner and sole employee.       Furthermore, information
11   received from the California Employment Development Department,
12   which is the California agency responsible for keeping track of
13   wages paid to California employees, revealed that Big Wheel
14   Towing, Inc. has not reported any wages as having been paid by
15   the company in the State of California.        Accordingly, Big Wheel
16   Towing, Inc. neither employed 25 employees nor paid $3,631,275
17   in employee salary in 2019, which thereby demonstrates the
18   falsity of Khajemtourian’s representations in Big Wheel Towing,
19   Inc.’s loan application.
20        17.   Khajemtourian’s PPP loan application contained
21   additional false representations, which included Khajemtourian’s
22   statements concerning his criminal history.         Khajemtourian has
23   been convicted of at least two felonies, the most recent of
24   which is Khajemtourian’s 2019 conviction for violations of
25   California Penal Code § 530.5 (identity theft).          In addition,
26   Khajemtourian as of the time of his submission of his loan
27   application was on summary probation with the State of
28   California.   Yet, Khajemtourian answered “no” (and confirmed
                                         6
        Case 2:21-cv-02028 Document 1 Filed 03/05/21 Page 7 of 12 Page ID #:7



1    that response on the loan application by checking an additional
2    box on the application) in response to the question pertaining
3    to the PPP loan applicant’s eligibility for the PPP loan.           That
4    question asked whether Khajemtourian had been convicted of any
5    felony involving fraud, bribery or embezzlement during the
6    preceding five years or had been on parole or probation during
7    the preceding year.    Furthermore, Khajemtourian’s criminal
8    history dates back as far as 2003 and includes arrests and
9    convictions for controlled substance violations, receiving
10   stolen property, burglary and grand theft.
11        18. The SBA requires applicants for PPP loans to make
12   additional certifications and representations with respect to
13   their PPP loan applications.      Khajemtourian certified in his Big
14   Wheel Towing, Inc. loan application that “[a]ll SBA loan
15   proceeds will be used only for business-related purposes as
16   specified in the loan application and consistent with the
17   Paycheck Protection Program Rule;” and that “the funds will be
18   used to retain workers and maintain payroll or make mortgage
19   interest payments, lease payments, and utility payments.”           These
20   certifications were false because, among other things, Big Wheel
21   Towing, Inc. had no workers to retain and did not pay payroll.
22   Bank Of America’s Funding Of The Loan And The Government’s
23   Seizure Of The Defendant Bank Funds
24        19.   On or about July 22, 2020, Bank of America funded the
25   Big Wheel Towing, Inc. PPP loan by wiring $756,515.00 in
26   approved PPP loan funds to the BofA 1408 Account.          As mentioned
27   above, the BofA 1408 Account is in in the name of Big Wheel
28   Towing, Inc.,   Khajemtourian has signature authority on the

                                         7
        Case 2:21-cv-02028 Document 1 Filed 03/05/21 Page 8 of 12 Page ID #:8



1    account, and the government seized $763,533.53 (i.e., the
2    defendant bank funds) from the account pursuant to a federal
3    seizure warrant on or about September 3, 2020.
4    The Additional Approximately $10,000.00 In PPP Loan Fraud
5    Proceeds Deposited Into The BofA 1408 Account
6         20.   In addition to the aforementioned $756,515.00 in PPP
7    loan proceeds Bank of America wired to the BofA 1408 Account on
8    or about July 22, 2020, officers have traced an additional
9    $10,190.11 of PPP loan fraud proceeds transferred to the BofA
10   1408 Account, which brings the total PPP loan fraud proceeds in
11   the account to $766,705.11 ($756,515.00 + $10,190.11), or more
12   than the $763,533.53 the government seized from the BofA 1408
13   Account.   The $10,190.11 was deposited into the BofA 1408
14   Account by a check dated July 13, 2020 which was drawn on an
15   account from which PPP loan funds were deposited based upon a
16   fraudulent PPP loan application.
17                           FIRST CLAIM FOR RELIEF
18        21.   Plaintiff incorporates the allegations of paragraphs
19   1–20 above as though fully set forth herein.
20        22.   Based on the above, plaintiff United States of America
21   alleges that the defendant bank funds constitute or are derived
22   from proceeds traceable to, or a conspiracy to commit violations
23   of 18 U.S.C. §§ 1014 (loan fraud), 1343 (wire fraud) and/or 1344
24   (bank fraud), each of which is a specified unlawful activity as
25   defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(B).           The
26   defendant bank funds are therefore subject to forfeiture
27   pursuant to 18 U.S.C. § 981(a)(1)(C).        In addition, to the
28   extent that the defendant bank funds are not the actual monies

                                         8
        Case 2:21-cv-02028 Document 1 Filed 03/05/21 Page 9 of 12 Page ID #:9



1    directly traceable to the illegal activity identified herein,
2    plaintiff United States of America alleges that the defendant
3    bank funds are identical property found in the same account or
4    place as the property involved in the specified offense,
5    rendering the defendant bank funds subject to forfeiture
6    pursuant to 18 U.S.C. § 984.
7                           SECOND CLAIM FOR RELIEF
8         23.   Plaintiff incorporates the allegations of paragraphs
9    1-20 above as though fully set forth herein.
10        24.   Based on the above, plaintiff alleges that the
11   defendant bank funds constitute property involved in multiple
12   transactions or attempted transactions in violation of 18 U.S.C.
13   § 1956(a)(1)(A)(i) or (a)(1)(B)(i), or property traceable to
14   such property, with the specified unlawful activity being a
15   violation of 18 U.S.C. §§ 1014 (loan fraud), 1343 (wire fraud)
16   and/or 1344 (bank fraud).     The defendant bank funds are
17   therefore subject to forfeiture pursuant to 18 U.S.C.
18   § 981(a)(1)(A).    In addition, to the extent that the defendant
19   bank funds are not the actual monies directly traceable to the
20   illegal activity identified herein, plaintiff United States of
21   America alleges that the defendant bank funds are identical
22   property found in the same account or place as the property
23   involved in the specified offense, rendering the defendant bank
24   funds subject to forfeiture pursuant to 18 U.S.C. § 984.
25                           THIRD CLAIM FOR RELIEF
26        25.   Plaintiff incorporates the allegations of paragraphs
27   1-20 above as though fully set forth herein.
28   / / /

                                         9
       Case 2:21-cv-02028 Document 1 Filed 03/05/21 Page 10 of 12 Page ID #:10



1         26.   Based on the above, plaintiff alleges that the
2    defendant bank funds constitute property involved in multiple
3    transactions or attempted transactions in violation of 18 U.S.C.
4    § 1957(a), or property traceable to such property, with the
5    specified unlawful activity being a violation of 18 U.S.C.
6    §§ 1014 (loan fraud), 1343 (wire fraud) and/or 1344 (bank
7    fraud).    The defendant bank funds are therefore subject to
8    forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A).          In addition,
9    to the extent that the defendant bank funds are not the actual
10   monies directly traceable to the illegal activity identified
11   herein, plaintiff United States of America alleges that the
12   defendant bank funds are identical property found in the same
13   account or place as the property involved in the specified
14   offense, rendering the defendant bank funds subject to
15   forfeiture pursuant to 18 U.S.C. § 984.
16        WHEREFORE, plaintiff United States of America prays:
17        (a)   that due process issue to enforce the forfeiture of
18   the defendant bank funds;
19        (b)   that due notice be given to all interested parties to
20   appear and show cause why forfeiture should not be decreed;
21        (c)   that this Court decree forfeiture of the defendant
22   bank funds to the United States of America for disposition
23   according to law; and
24   / / /
25   / / /
26   / / /
27   / / /
28   / / /
                                         10
Case 2:21-cv-02028 Document 1 Filed 03/05/21 Page 11 of 12 Page ID #:11
Case 2:21-cv-02028 Document 1 Filed 03/05/21 Page 12 of 12 Page ID #:12
